Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jian Xie on Thursday, February 11, 2021.
The application has been amended as follows: 
Claims 16-34 have been canceled.
New claims 35-45 have been entered as follows:
--35.   An iron-based biodegradable medical implant comprising:
 A composite structure having a higher biodegradation rate than pure iron or pure zinc, said composite structure consisting of multiple iron layers  alternating with alloy layers, wherein said iron layers have grain boundaries and have a thickness of 5um to 1mm and said alloy layers have a thickness of 0.01um-2um, 
said alloy layers comprising an alloying element wherein said alloying element is present in said composite structure in amounts less than 0.5% by weight and is selected from the group consisting of zinc, magnesium and combinations thereof;
and wherein said iron-based biodegradable medical implant is selected from the group consisting of stents, orthopedic implants, surgical sutures, surgical staples, and reconstructive dental implants.

36.    The iron-based biodegradable medical implant of claim 35, wherein:
said iron-based biodegradable medical implant is a stent which optionally comprises a biodegradable polymer coating with an anti-proliferative drug included therein.

37.    The iron-based biodegradable medical implant of claim 36, wherein:


38.    The iron-based biodegradable medical implant of claim 37, wherein:
said tube comprises multiple circular iron layers alternating with multiple circular alloy layers when viewed from the cross section of said tube, and said tube has a yield strength ranging from 150 MPa to 600 MPa.

39.   The iron-based biodegradable medical implant of claim 37, wherein:
said tube has an outer layer and an inner layer, wherein said outer and inner layers individually comprise either said iron layer or said alloy layer. 

40.    The iron-based biodegradable medical implant of claim 35 wherein:
said iron layers comprises both large columnar iron grains and small equiaxed iron grains. 

41.    The iron-based biodegradable medical implant of claim 35 wherein
said alloy layers and said grain boundaries comprise second-phase particles of iron oxides selected from the group consisting of ferric oxides and ferrous oxides.

42.     The iron-based biodegradable medical implant of claim 35, wherein:
said iron layers have identical thicknesses or different thicknesses.

43.    The iron-based biodegradable medical implant of claim 35, wherein the orthopedic implant is a bone plate or a bone screw.

44.    The iron-based biodegradable medical implant of claim 35 wherein said iron-based biodegradable medical implant is a surgical suture or surgical staple.

45.    The iron-based biodegradable medical implant of claim 35 wherein said composite structure is made by an additive manufacturing technology selected from the group consisting of laser 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 35-45 are allowable over the prior art. The closet prior art is Steckel et al (US 10,085,860) which teaches a biodegradable implant comprising at least two alternating layers of magnesium, iron, or alloys thereof (claim 3).  The implant may be in the form of a stent (col 1, lines 16+) and has improved biodegradation properties (col 11, lines 20+).  The claims are allowable over the prior art because the prior art fails to teach or render obvious the claimed invention wherein said iron layers have a thickness of 5um to 1mm and said alloy layers have a thickness of 0.01um-2um and wherein said alloying element is present in said composite structure in amounts less than 0.5% by weight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KEVIN R KRUER/Primary Examiner, Art Unit 3649